Company at a Glance Tortoise North American Energy Corp. (NYSE: TYN) is a non-diversified closed-end investment company focused primarily on investing in equity securities of companies in the energy sector with their primary operations in North America, including oil and gas exploitation, energy infrastructure and energy shipping companies. Our investments are primarily in Master Limited Partnerships (MLPs) and their affiliates, but may also include Canadian royalty and income trusts, common stock, debt and other securities issued by energy companies that are not MLPs. Investment Goals: Yield, Growth and Quality TYN seeks a high level of total return with an emphasis on current distributions paid to stockholders. In seeking to achieve yield, we target distributions to our stockholders that are roughly equal to the underlying yield on a direct investment in MLPs. In order to accomplish this, we maintain our strategy of investing primarily in companies in the energy sector with attractive current yields and growth potential. We seek to achieve distribution growth as revenues of our underlying companies grow with the economy, with the population and through rate increases. This revenue growth generally leads to increased operating profits, and when combined with internal expansion projects and acquisitions, is expected to provide attractive growth in distributions to us. TYN seeks to achieve quality by investing in companies operating energy infrastructure assets that are critical to the North American economy. Often these assets would be difficult to replicate. We also back experienced management teams with successful track records. By investing in TYN, our stockholders have access to a portfolio that is diversified through geographic regions and across product lines, including natural gas, natural gas liquids, crude oil and refined products. About U.S. Energy Infrastructure Master Limited Partnerships (MLPs) MLPs are limited partnerships whose units trade on public exchanges such as the New York Stock Exchange (NYSE), the NYSE Alternext US and the NASDAQ. Buying MLP units makes an investor a limited partner in the MLP. There are currently approximately 70 MLPs in the market, mostly in industries related to energy and natural resources. We invest primarily in MLPs in the energy infrastructure sector. Energy infrastructure MLPs are engaged in the transportation, storage and processing of crude oil, natural gas and refined products from production points to the end users. TYN Investment Features We provide stockholders an alternative to investing directly in MLPs and their affiliates. We offer investors the opportunity to receive an attractive distribution return with a historically low return correlation to returns on stocks and bonds. Additional features include: One Form 1099 per stockholder at the end of the year, multiple K-1s and multiple state filings for individual partnership investments; A professional management team, with more than 120 years combined investment experience; The ability to access investment grade credit markets to enhance stockholder return; and Access to direct placements and other investments not available through the public market. Allocation of Portfolio Assets August 31, 2011 (Unaudited) (Percentages based on total investment portfolio) September 30, 2011 Dear Fellow Stockholders, MLPs continued to display resiliency evidenced by continued distribution growth despite the macro-economic headwinds experienced during our third fiscal quarter. As we are now in prime football season, you could think of energy infrastructure companies as solid offensive and defensive lines. Such positions do not get the flashy media attention that quarterbacks, running backs and wide receivers often do. However, without strong offensive and defensive lines, a team cannot win a championship. Likewise, energy infrastructure companies provide indispensable services. As a defensive sector, they have historically provided stability across economic cycles, but their offensive line continues to provide substantial, identifiable, contract-based infrastructure growth opportunities. As such, we continue to view energy infrastructure companies as a particularly attractive addition to an investor’s portfolio. Master Limited Partnership Sector Review and Outlook The stock prices of MLPs in the third fiscal quarter outperformed the S&P 500, with the Tortoise MLP Index™ posting a total return of (2.2) percent during the three month period ending Aug. 31, 2011, significantly outperforming the S&P 500 total return of (8.9) percent during the same period. Once again, consistent cash flows and stable distributions made MLPs a good defensive investment as evidenced by 84 percent of our portfolio companies raising their distributions during the fiscal quarter. In addition, we believe that the Federal Reserve’s announcement in August that indicates low interest rates will continue through mid-2013 makes dividend-paying stocks such as TYN even more attractive. The volumes transported through pipelines operated by energy infrastructure MLPs remained strong as production of crude oil, natural gas, and natural gas liquids continues to increase. Upstream MLPs that produce crude oil and natural gas were minimally impacted by the 13 percent decline in the price of crude oil during the fiscal quarter as these MLPs hedge volumes at set prices. We continue to see an expanding list of internal growth projects, an active acquisition market and open capital markets. Company Performance Review and Outlook Our total return based on market value (including the reinvestment of distributions) for the third fiscal quarter ended Aug. 31, 2011 was (3.4) percent, as compared to the total return of the Tortoise MLP Index™ of (2.2) percent during the same period. For the nine months ended Aug. 31, 2011, our market-based total return was (0.6) percent, as compared to the total return of the Tortoise MLP Index™ of 4.6 percent for the same period, with the difference stemming in part from the outperformance of upstream MLPs in the broader MLP index in the first part of the fiscal year to-date. Our leverage as a percentage of our total assets was 13.0 percent as of Aug. 31, 2011, which continues to reflect one of the lowest levels of leverage in the MLP closed-end fund sector. We paid a distribution of $0.38 per common share ($1.52 annualized) to our stockholders on Sept. 1, 2011, a 1.3 percent increase from our prior quarterly distribution of $0.375. This represents an annualized yield of 6.6 percent based on the fiscal quarter closing price of $23.19. Our payout ratio of distributions to distributable cash flow (DCF) for the third fiscal quarter was 88.5 percent. For tax purposes, we currently expect 75 to 100 percent of TYN’s 2011 distributions will be characterized as qualified dividend income, with the remainder characterized as return of capital. A final determination of the characterization will be made in January 2012. Additional information about our financial performance is available in the Management’s Discussion section of this report. Conclusion It is in times like these that we remain particularly steadfast in our view that energy infrastructure companies provide investors with an attractive long-term investment opportunity across varying economic conditions. Sincerely, The Managing Directors Tortoise Capital Advisors, L.L.C.
